Citation Nr: 1222425	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  97-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, claimed as surgical scars.

3.  Entitlement to service connection for a gastrointestinal disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1994 rating decision by the New York, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In July 1999, the Board remanded the appeals, then characterized as claims for reopening, for further development.  (Vol. 4).  The Board also determined that a freestanding issue of service connection for PTSD was on appeal, and remanded that matter for development.

The Veteran testified at a personal hearing before the undersigned in May 2008; a transcript of the hearing is of record.

When the appeal was returned to the Board in August 2008, the previously denied claims of service connection were reopened, and the underlying claims on the merits were remanded for fully compliant notice regarding applicable laws and regulations, and further development.

The Veteran objected to the inclusion of a claim of service connection for PTSD in her appeal, and in October 2008, the Board issued a decision vacating that portion of the August 2008 decision addressing PTSD.  The remaining issues remained on appeal, and the remand actions required by the Board were to be undertaken.  The Veteran also objected to the characterization of the remaining issues on appeal, listed above.  She has raised no specific objection however, and instead appears to insist that her own words be used to describe her claims.  The Board's action in characterizing the issues as they are is consistent with the evidence and allegations reflected in the records, as well as applicable law and precedent.  The broader terms used are designed to encompass all possible diagnoses and conditions, so as to afford the Veteran the fullest consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further remand is required to ensure full compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Examinations

Upon the Veteran's entrance into active service, she was given a comprehensive medical examination in June 1970.  She denied any medical history of nightmares, depression, excessive worry, or nervous trouble.  The physician's summary and elaboration section, however, was significant for acne and vitiligo, not considered disabling (NCD).  On examination, the Veteran's psychiatric and skin evaluations were normal; clinical findings for her abdomen and viscera were also normal. 

In January 1971, the Veteran complained of stomach cramps and severe hyperventilation.  It was reported that she had been overly tense and under pressure for the last several weeks due to "final exams" and a "security check."  Her symptoms included attacks of nausea and labored breathing.  On examination, she appeared anxious and worried.  The impression was anxiety.  In February 1971, the Veteran complained of an inability to move.  She reported that earlier she had ingested medication.  On examination, she had limited movement under command, but was very stiff.  It was reported that she had experienced a poor reaction to her medication.  After one to two hours the Veteran was noted to have relaxed.  She admitted that she had previously experienced several episodes of vomiting.  The Veteran claimed that she had been emotionally upset and that past episodes of stress had led to similar symptoms.  In May 1971, it was noted that the Veteran had stayed in bed for the last four days.  She also claimed that she had not eaten anything during this period.  She had no specific complaints, but did admit to an increased use of alcohol.  On examination, she appeared to be very anxious and hyperventilating.  The impression was anxiety reaction and hyperventilation.  The Veteran was discharged from active duty in August 1972.  There is no separation examination of record. 

VA medical records show that in November 1972, the Veteran was admitted for excision of a sebaceous cyst on the left cheek and dermabrasion of the face.  (Vol. 1).  She stated that the cyst had been present on the left cheek since July 1972.  She also gave a history of treatment in the past for acne.  She complained of vomiting frequently due to smells which she found nauseating or drinking coffee or when she became nervous.  Examination revealed bilateral acne scars on both cheeks and a sebaceous cyst on the left cheek.  The abdomen was soft and non-tender without organomegaly.  After the facial procedures were done she had several episodes of nausea and vomiting. 

VA examination in December 1991 noted a history of a vagotomy and pyeloroplasty in 1991 for an obstructing duodenal ulcer.  (Vol. 1).  The diagnoses were acne, status post vagotomy and pyeloroplasty for obstructing duodenal ulcer, and dumping syndrome secondary to status post vagotomy and pyeloroplasty.  Subsequent medical evidence reflects a diagnosis of anxiety disorder with depression. 

The Board in August 2008 determined that the duty to assist required provision of medical examinations.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a potential nexus exists for purposes of securing an examination is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was scheduled for VA examinations at the VA medical center (VAMC) closest to her residence, VAMC Albany, in April 2011 and June 2011.  In both instances, the examinations were cancelled and the notation that the "Vet[eran] refused exam this location" was entered.

A review of the VA treatment records reflects a long history of conflict between care providers at VAMC Albany, particularly examiners, and the Veteran.  She appears to feel that she cannot be fairly and impartially evaluated at VAMC Albany.  Importantly, she has not stated or indicated that she is unwilling to report for or does not desire the VA examinations.  She has merely stated she does not want to attend such at VAMC Albany.

It is reasonable to accommodate the Veteran's request and afford her the opportunity to appear for examination at another nearby VA facility; VAMC Syracuse appears the next closest.  The Board stresses that this is in no way to be interpreted as an endorsement of the Veteran's complaints regarding VAMC Albany or its staff, or a finding regarding the merits of the accusations.  It is merely an expeditious way of developing necessary evidence which may benefit the Veteran, consistent with the duty to assist.

The Veteran is cautioned that a failure to report for the rescheduled VA examinations without a showing of good cause may have negative consequences for her claims.  When a Veteran fails to report for examination in connection with "...a reopened claim for a benefit which was previously disallowed... the claim shall be denied."  38 C.F.R. § 3.655(b).

Treatment Records

It appears the Veteran continues to receive periodic, if not regular, treatment at VAMC Albany.  Records through August 2011 have been associated with the claims file.  On remand, updated VA treatment records from all treating facilities must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from VAMC Albany and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2011 to the present.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disability found.  A copy of the letter notifying her of the examination must be associated with the file.

The claims folder and a separate copy of this remand should be made available to and reviewed by the designated examiner in conjunction with the examination.  The examiner should opine as to whether any currently diagnosed psychiatric disorder is at least as likely as not (i.e., 50 percent or more probability) caused or aggravated by the Veteran's military service, including the anxiety and anxiety reaction diagnosed therein.  

A rationale for any opinion expressed should be provided.  

Should the Veteran cancel or fail to report for the scheduled examination, a written summary of the circumstances of such cancellation or failure must be associated with the claims file.  

3.  Schedule the Veteran for a VA dermatological examination to determine the current nature, severity and etiology of any current skin disabilities, to include scars.  A copy of the letter notifying her of the examination must be associated with the file.

The claims folder and a separate copy of this remand should be made available to and reviewed by the designated examiner in conjunction with the examination.  The examiner must opine as to whether any currently diagnosed skin condition is at least as likely as not related to (caused or aggravated by) military service.  If the Veteran currently has acne or vitiligo, and/or residuals of such, the examiner should opine as to whether the Veteran's preexisting acne or vitiligo conditions were aggravated beyond normal progression during or due to the Veteran's military service. 

A rationale for any opinion expressed should be provided.  

Should the Veteran cancel or fail to report for the scheduled examination, a written summary of the circumstances of such cancellation or failure must be associated with the claims file.  

4.  Schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of any gastrointestinal disability found.  A copy of the letter notifying her of the examination must be associated with the file.

The claims folder and a separate copy of this remand should be made available to and reviewed by the designated examiner in conjunction with the examination. The examiner should opine as to whether any currently diagnosed gastrointestinal disability is at least as likely as not (i.e., 50 percent or more probability) related to (caused or aggravated by) the Veteran's military service, including the complaints of stomach cramps, nausea and episodes of vomiting during service.  

A rationale for any opinion expressed should be provided.  

Should the Veteran cancel or fail to report for the scheduled examination, a written summary of the circumstances of such cancellation or failure must be associated with the claims file.  

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


